UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1726



WILLIAM T. KNOX,

                                                         Petitioner,

           versus


UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondent.



On Petition for Review of an Order of the Administrative Review
Board. (06-89; 01-CAA-3)


Argued:   March 14, 2007                     Decided:   May 23, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition for review granted in part, order vacated in part, and
remanded by unpublished per curiam opinion.


ARGUED: Richard Edward Condit, PUBLIC EMPLOYEES FOR ENVIRONMENTAL
RESPONSIBILITY, Washington, D.C., for Petitioner. Mary J. Rieser,
UNITED STATES DEPARTMENT OF LABOR, Office of the Solicitor,
Washington, D.C., for Respondent. ON BRIEF: Howard M. Radzely,
Solicitor of Labor, Steven J. Mandel, Associate Solicitor, Paul L.
Frieden, Counsel for Appellate Litigation, UNITED STATES DEPARTMENT
OF LABOR, Office of the Solicitor, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William T. Knox filed an administrative complaint alleging

that the United States Department of the Interior (“DOI”) violated

the whistleblower provision of the Clean Air Act (“CAA”), 42 U.S.C.

§ 7622.   In Knox v. United States Department of Labor, 434 F.3d 721

(4th Cir. 2006), we vacated a prior order of the United States

Department of Labor Administrative Review Board (“ARB”), which had

dismissed Knox’s complaint, and remanded this case for further

proceedings.      On remand, the ARB again dismissed Knox’s complaint,

and he now petitions for review of the ARB’s second order.                 For the

reasons set forth below, we grant in part the petition for review,

vacate    in     part   the   second    order,        and   remand   for   further

proceedings.



                                         I

     We previously set forth the underlying facts in Knox. See 434

F.3d at 722-23.          Stated generally, DOI employed Knox at the

National Park Service Job Corps Center (“Center”) in Harper’s

Ferry,    West    Virginia.     Knox’s       duties    included   acting   as    the

Center’s safety officer.        In this capacity, Knox became concerned

about the presence of asbestos at the Center and reported his

concerns to DOI officials.             According to Knox, DOI management

retaliated against him because of his asbestos reports.                         Knox

eventually filed this whistleblower action.                  After conducting a


                                         2
hearing, an administrative law judge (“ALJ”) found that DOI had

violated the CAA by retaliating against Knox. On DOI’s appeal, the

ARB rejected the ALJ’s decision and dismissed Knox’s complaint,

finding that he had not engaged in protected activity under the

CAA.1       Knox then filed a petition for review of the ARB’s order.

        In Knox, we concluded that the ARB had misapplied the legal

standard it had announced for CAA-protected activity, and we

therefore granted Knox’s petition for review.                  Specifically, we

noted that the ARB had stated that to establish he engaged in

protected activity under the CAA, Knox had to prove he reasonably

believed DOI was emitting asbestos into the “ambient air” (i.e.,

air external to buildings) when he expressed his concerns to DOI

officials.         In   attempting   to       apply   this   standard,   the   ARB

recognized that Knox testified he had observed asbestos escaping

from the Center into the ambient air through an exhaust fan, but it

nonetheless found that he had not engaged in protected activity

because he had not told DOI management about the exhaust fan.

        Noting that there “are several ways to violate the CAA and its

implementing regulations without releases into the ambient air,” we

expressed our doubts about the correctness of the ARB’s “ambient




        1
      An employee asserting a CAA whistleblower claim “must
establish that his employer retaliated against him because he
engaged in a protected activity.” Knox, 434 F.3d at 724.

                                          3
air” standard, Knox, 434 F.3d at 724 n.3,2 but we determined that

the ARB’s decision was incorrect even under that standard because

the evidence established that Knox did, in fact, reasonably believe

that asbestos was escaping into the ambient air.                 As we explained,

“[a]lthough the contents of Knox’s complaints may provide evidence

of his reasonable beliefs, it does not follow that he must have

necessarily conveyed a notion to have reasonably believed it, as

the ARB demanded of him.”        Id. at 725.          Accordingly, we held that

Knox had engaged in CAA-protected activity under the ARB’s “ambient

air” standard, and we remanded the case to the ARB for further

proceedings.        In doing so, we instructed the ARB to determine

whether DOI retaliated against Knox because of this protected

activity,    and    we   noted   that   “[w]hile       the   protected   activity

standard announced by the ARB did not require Knox to convey his

reasonable beliefs to DOI management, DOI’s awareness of his

complaints    may    prove   relevant       in   an   analysis    of   the   causal

connection between his protected activity and the adverse action.”

Id. at n.5.




     2
      We stated that “depending on the circumstances, an employee
could reasonably believe his employer was violating the CAA, even
if no release into the ambient air occurred,” and we pointed to 42
U.S.C. § 7412(h)(1), which authorizes the EPA to establish work
practice standards for certain pollutants such as asbestos, and 40
C.F.R. § 61.150, which is an EPA-work practice standard for
handling asbestos in certain building and demolition sites. Knox,
434 F.3d at 724 n.3.

                                        4
       On remand, the ARB expressly acknowledged our skepticism about

its previously announced “ambient air” standard, and it agreed with

our suggestion that the CAA standard for protected activity is

broader. Consequently, the ARB stated “that an employee engages in

protected activity under the CAA when he or she expresses a

concern, and reasonably believes, that the employer has either

violated an [EPA] regulation implementing the CAA or has emitted or

might emit, at a risk to the general public, potentially hazardous

materials into the ambient air.”          J.A. 148.   The ARB then rejected

Knox’s claim for two reasons.         First, the ARB concluded, without

elaboration, that “Knox neither argues nor does the record contain

any    evidence    that   DOI   was   violating       any   EPA   regulations

implementing the CAA.”      J.A. 148 n.5.      Second, the ARB found that

Knox did not express his concern about asbestos escaping through

the exhaust fan to DOI officials, and “since DOI was not aware of

Knox’s protected activity, it could not have retaliated against him

because of his protected activity.”           J.A. 149.     Accordingly, the

ARB dismissed Knox’s complaint.



                                      II

       In challenging the dismissal of his complaint, Knox primarily

argues that the ARB erred by focusing on the ambient air issue.

Knox    contends   that   the   ARB   improperly      disregarded   evidence

concerning his belief that DOI had violated EPA-work practice


                                      5
standards.     Knox states that he “was concerned about renovations

and maintenance activity that had disturbed the asbestos, causing

it to be emitted into the air and posing a hazard to students,

staff and visitors at the Center.            He expressed these concerns on

a number of occasions, both to his direct supervisor and other DOI

management officials, as well as to outside agencies such as the

EPA.”   Brief for Petitioner, at 11.          For her part, the Secretary of

Labor primarily argues that substantial evidence supports the ARB’s

finding that DOI did not retaliate against Knox because DOI was not

aware of Knox’s reasonable belief that asbestos was being emitted

into the ambient air from the Center.                Reading our Knox opinion

narrowly, the Secretary also contends that “the EPA work-practice

standard regulations are not implicated in the relevant causal

relationship analysis,” and that in any event “the evidence does

not show that, before Knox filed his whistleblower complaint . . .,

DOI   was   aware    of   any   concerns     Knox   might   have   had   relating

specifically    to    violations    of     these    work-practice   standards.”

Brief for the Secretary of Labor, at 23 & n.13.

      To the extent that Knox’s claim is based on his concern about

asbestos escaping into the ambient air from the Center, we hold

that the ARB’s decision is supported by substantial evidence.                 As

Knox’s counsel admitted at oral argument, there is no evidence in

the record to establish that Knox specifically reported his concern

about asbestos escaping into the ambient air from the Center to DOI


                                         6
officials, and he has not pointed to any evidence that otherwise

sufficiently establishes that DOI was aware of Knox’s ambient air

concern.    Thus,   although   Knox       may   have   engaged   in   protected

activity regarding ambient air emissions under the ARB’s previously

announced standard because he reasonably believed that asbestos was

being emitted from the Center, see Knox, 434 F.3d at 725, DO could

not have retaliated against him because of this belief because of

his failure to bring it to the attention of DO officials.                  See

generally Dowe v. Total Action Against Poverty in Roanoke Valley,

145 F.3d 653, 657 (4th Cir. 1998) (“Since, by definition, an

employer cannot take action because of a factor of which it is

unaware, the employer’s knowledge that the plaintiff engaged in a

protected activity is absolutely necessary to establish” the causal

connection between the protected activity and an adverse action).

     To the extent that Knox’s claim is based on his concern about

EPA-work practice standard violations, we believe that a remand is

necessary for further consideration by the ARB.              As we noted, in

rejecting this aspect of Knox’s claim the ARB stated simply that

“Knox neither argues nor does the record contain any evidence that

DOI was violating any EPA regulations implementing the CAA.”              J.A.

148 n.5.   We find this conclusion to be problematic for at least

two reasons.   First, although it suggests that Knox is required to

prove that DOI was actually violating EPA regulations in order to

prevail on his claim, Knox is only required to prove that he had a


                                      7
good-faith, reasonable belief that DOI was violating an applicable

EPA regulation and that he expressed that belief to DOI.              Second,

Knox has, in fact, presented some evidence that arguably tends to

establish that he informed DOI officials about his concern that

EPA-work practice standards had been violated. See, e.g., J.A. 348

(Knox stating in a letter to the DOI Secretary that “[o]ver the

years, . . . EPA Laws . . . had been violated”).           On remand, the

ARB   should   reconsider   the   entire   record   in   light   of   Knox’s

contention that he reported EPA-work practice standard violations

to DOI management, and it should specifically explain its findings

and legal conclusions.       In remanding this case, we express no

opinion on the ultimate merits of this issue.



                                    III

      Based on the foregoing, we grant in part the petition for

review, vacate in part the ARB’s order, and remand this case for

further proceedings consistent with this opinion.



                                  PETITION FOR REVIEW GRANTED IN PART,
                                   ORDER VACATED IN PART, AND REMANDED




                                     8